                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


CEDRIK TUJIBIKILA,

                          Plaintiff,

                v.                                   Case No. 19-CV-193

RN AMY, et al.,

                          Defendants.


                                       ORDER


       On June 3, 2019, the court screened pro se plaintiff Cedrik Tujibikila’s

complaint and directed him to file an amended complaint clarifying his claims. (ECF

No. 16.) Tujibikila also has a case before Judge William C. Griesbach, where he was

similarly ordered to file an amended complaint. Tujibikila v. Corporal Neaf et al., 19-

cv-00192-WCG (E.D. Wis. 2019). Tujibikila filed amended complaints in both cases,

one on June 28, 2019, and one on July 1, 2019. However, it appears that he misfiled

his amended complaints in both cases, filing the first page for case 19-cv-192 in

conjunction with the remaining pages of the complaint for case 19-cv-193 (the case

before this court) and vice versa. As a result, the Clerk has switched the first pages

of the two amended complaints so they are filed in the appropriate cases and refiled

the amended complaints. The court will now screen Tujibikila’s amended complaint

in this case.
                               Screening of the Complaint

       Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint if the prisoner raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A(b).

       In determining whether the complaint states a claim, the court applies the

same standard that applies to dismissals under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim,

a complaint must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain

enough facts, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that someone

deprived him of a right secured by the Constitution or the laws of the United States,

and that whoever deprived him of this right was acting under the color of state law.

D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–


                                             2
Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The court construes

pro se complaints liberally, and it holds them to a less stringent standard than

pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792

F.3d 768, 776 (7th Cir. 2015)).

                          Amended Complaint’s Allegations

       Tujibikila states that defendants “Amy RN,” “Angela Nurse,” and “Christine”

of the Kenosha County Detention Center were deliberately indifferent to his serious

medical needs. In order to give context to Tujibikila’s allegations, the court is taking

judicial notice of his amended complaint in case 19-cv-192 pursuant to Federal Rule

of Evidence 201. In that case, Tujibikila states that officers at Kenosha County

Detention Center “authorized chemical agents to be used without removing [him],”

which caused him to cough up blood. Tujibikila v. Neaf et al., 19-cv-192-WCG, ECF

No. 22 at 2-3 (E.D. Wis. 2019).

       In the complaint before this court, Tujibikila alleges that Christine, a nurse

at the Detention Center, took from him a “specimen bottle full of blood that the

plaintiff was coughing” into. (ECF No. 18 at 3.) He gave this to Christine, “in hope

that [he] would be seen immediately” (presumably by health services staff) because

he “was coughing up too much blood.” (Id.) Tujibikila also alleges that Amy, an RN

and supervisor at the Detention Center, tampered “with the specimen of blood” that

he provided and “failed to follow policies and procedures in doing so.” (Id. at 2.)

Finally, he states that Angela, a nurse at the Detention Center, between January 2




                                           3
and February 8 (year unspecified), “denied and delayed proper medical treatment for

the plaintiff’s serious medical needs.” (Id.)

                                      Analysis

      Tujibikila claims that the defendants violated his Eighth Amendment rights.

Prison officials’ actions violate the Eighth Amendment when they are deliberately

indifferent “to serious medical needs of prisoners.” Estelle v. Gamble, 429 U.S. 97, 104

(1976). “To state a cause of action, a plaintiff must show (1) an objectively serious

medical condition to which (2) a state official was deliberately, that is subjectively,

indifferent.” Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008).

      Tujibikila may proceed on an Eighth Amendment claim against all defendants

that they were deliberately indifferent to his serious medical needs. He alleged an

objectively serious condition—coughing up blood as a result of chemical agents being

deployed. A condition is objectively serious when “the failure to treat a prisoner’s

condition could result in further significant injury or the unnecessary and wanton

infliction of pain.” Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir. 1997) (quotations

omitted).

      Turning to the second prong (deliberate indifference), the court notes that

Tujibikila’s allegations are fragmented and require the court to draw some inferences.

But, considering the court’s mandate to liberally construe the pleading, Tujibikila

alleges enough at this stage in the litigation to show that the defendants were

deliberately indifferent to his coughing up blood. To show deliberate indifference, a

plaintiff has to allege the defendant knew about the serious medical condition, the




                                            4
risk it poses, and then disregarded that risk. Pyles v. Fahim, 771 F.3d 403, 409 (7th

Cir. 2014).

      For defendant Christine, Tujibikila alleges that she knew about his condition

because he gave her the blood sample. Also, his phrase “in hopes that he would be

seen” suggests that Christine did not arrange for him to be examined after giving her

the sample. For defendant Amy, he alleges she was aware of the blood sample and

that she did something with it, the inference being that whatever she did prevented

him from receiving treatment. For defendant Angela, he uses the phrase “serious

medical need” as a short-hand to refer to coughing up blood and alleges that she

denied and delayed proper treatment for it.

                                       ORDER

      IT IS THEREFORE ORDERED the U.S. Marshals Service shall serve a copy

of the complaint (ECF No. 18) and this order upon defendants RN Amy, Nurse

Angela, and Nurse Christine of the Kenosha County Detention Center pursuant to

Federal Rule of Civil Procedure 4. Tujibikila is advised that Congress requires the

U.S. Marshals Service to charge for making or attempting such service. 28 U.S.C. §

1921(a). Although Congress requires the court to order service by the U.S. Marshals

Service, it has not made any provision for these fees to be waived either by the court

or by the U.S. Marshals Service. The current fee for waiver-of-service packages is

$8.00 per item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2),

(a)(3). The U.S. Marshals Service will give Tujibikila information on how to remit

payment. The court is not involved in collection of the fee.




                                           5
      IT IS ALSO ORDERED that defendants RN Amy, Nurse Angela, and Nurse

Christine of the Kenosha County Detention Center shall file a responsive pleading to

the complaint.

      IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where Tujibikila is confined.

      IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-

Filing Program institutions 1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs who are

inmates at all other prison facilities must submit the original document for each filing

to the court to the following address:

                           Office of the Clerk
                           United States District Court
                           Eastern District of Wisconsin
                           362 United States Courthouse
                           517 E. Wisconsin Avenue
                           Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the matter.




1
  The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,
and Oshkosh Correctional Institution.

                                           6
      Tujibikila is further advised that failure to make a timely submission may

result in the dismissal of this case for failure to prosecute. In addition, the parties

must notify the Clerk of Court of any change of address. Failure to do so could result

in orders or other information not being timely delivered, thus affecting the legal

rights of the parties.

      Dated at Milwaukee, Wisconsin this 29th day of July, 2019.


                                              BY THE COURT




                                              WILLIAM E. DUFFIN
                                              United States Magistrate Judge




                                          7
